                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                            No. 18 CR 872
              v.
                                            Judge Jorge L. Alonso
 JOHN THOMPSON


              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

16(d), it is hereby ORDERED:

      1.     Certain materials provided by the United States in preparation for, or

in connection with, the proceedings in this case contain particularly sensitive

information (the “Sensitive Information”). Sensitive Information includes, but is not

limited to, information or materials that could adversely affect the safety of a non-

law enforcement witness in this case.

      2.     All materials containing Sensitive Information (the “Materials”),

including those previously produced to the defendant in this case, are subject to this

protective order and may be used by defendant and defendant’s counsel (defined as

counsel of record in this case) solely in connection with the defense of this case, and

for no other purpose, and in connection with no other proceeding, without further

order of this Court.

      3.     The Materials shall be plainly marked as sensitive or protected by the

government prior to disclosure. No such Materials, or the information contained

therein, may be disclosed to any persons other than defendant, counsel for defendant,
persons employed to assist the defense, or the person to whom the sensitive

information solely and directly pertains, without prior notice to the government and

authorization from the Court. Absent prior permission from the Court, information

marked as sensitive or protected shall not be included in any public filing with the

Court, and instead shall be submitted under seal (except if the defendant chooses to

include in a public document sensitive information relating solely and directly to the

defendant).

      4.      Defendant, defendant’s counsel, and other persons to whom the Court

may authorize disclosure, shall not copy or reproduce the Materials except in order

to provide copies of the Materials for use in connection with this case by defendant,

defendant’s counsel, and other persons to whom the Court may authorize disclosure.

Such copies and reproductions shall be treated in the same manner as the original

Materials.

      5.      Defendant, defendant’s counsel, and other persons to whom the Court

may authorize disclosure shall not disclose any notes or records of any kind that they

make in relation to the contents of the Materials, other than to authorized persons,

and all such notes or records are to be treated in the same manner as the original

Materials.

      6.      Before providing the Materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.




                                          2
      7.     Upon conclusion of all stages of this case, all of the Materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The Materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in defense counsel's case file.     The Court may require a

certification as to the disposition of any such Materials.       In the event that the

Materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the Materials are so maintained, and the Materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

      8.     To the extent any Material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the Material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such Material if in hard copy, and in the case of electronic Materials, shall certify in

writing that all copies of the specified Material have been deleted from any location

in which the Material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially


                                           3
identified sensitive information as described in Paragraph 1, above, shall be filed

under seal to the extent necessary to protect such information, absent prior

permission from this Court.

      10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.



ENTERED:



5/24/19
                                         JORGE L. ALONSO
                                         United States District Judge




                                            4
